                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


JAMES LEATH,                                          :       No. 3:17cv1418
                       Plaintiff                      :
                                                      :       (Judge Munley)
               v.                                     :(Magistrate Judge Arbuckle)
                                                      :
UNITED STATES OF AMERICA,                             :
ET AL.,                                               :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                ORDER

       AND NOW, to wit, this 30th day of January 2020, it is hereby ORDERED
as follows:
       1) Plaintiff James Leath’s objections to Magistrate Judge Arbuckle’s report
and recommendation (Doc. 49) are OVERRULED;
       2) Magistrate Judge Arbuckle’s report and recommendation (Doc. 48) is
ADOPTED;
       3) Defendant United States of America’s motion for summary judgment
(Doc. 36) is GRANTED and the Clerk of Court is directed to enter judgment in
favor of the defendants and against the plaintiff; and
       4) The Clerk of Court is directed to close this case.

                                                             BY THE COURT:

                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
